                                   Case 20-12594-JTD                 Doc 1       Filed 10/14/20            Page 1 of 11


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cyc Holdings LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  700 8th Avenue
                                  New York, NY 10036
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.cycfitness.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-12594-JTD                  Doc 1         Filed 10/14/20              Page 2 of 11
Debtor    Cyc Holdings LLC                                                                               Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  7139

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                 When                                  Case number
                                                   District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     Please see attached                                             Relationship
                                                   District                                 When                              Case number, if known


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 20-12594-JTD                      Doc 1        Filed 10/14/20              Page 3 of 11
Debtor   Cyc Holdings LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 20-12594-JTD                   Doc 1        Filed 10/14/20             Page 4 of 11
Debtor    Cyc Holdings LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 14, 2020
                                                  MM / DD / YYYY


                             X   /s/ Marc Caputo                                                          Marc Caputo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ David M. Klauder                                                      Date October 14, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David M. Klauder
                                 Printed name

                                 Bielli & Klauder, LLC
                                 Firm name

                                 1204 N. King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     3028034600                    Email address      dklauder@bk-legal.com

                                 5769 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
               Case 20-12594-JTD          Doc 1    Filed 10/14/20      Page 5 of 11




                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in this court for relief under chapter 11 of title 11 of the United States Code. Each
Debtor is listed with the last four digits of its federal tax identification number. The Debtors will
move for joint administration of these cases under the case number assigned to the chapter 11
case of Cyc Holdings LLC.

                                   Cyc Holdings LLC (9224)
                                 Cyc Fitness Partners LLC (9382)
                                    Cycle House LLC (6651)
                                   Zengo Fitness LLC (2661)
                                 Cycle House II LA LLC (8270)
                 Case 20-12594-JTD           Doc 1      Filed 10/14/20       Page 6 of 11




     JOINT RESOLUTIONS OF THE BOARD OF DIRECTORS AND/OR BOARD OF
       MANAGERS OF CYC HOLDINGS LLC, CYC FITNESS PARTNERS LLC,
                CYCLE HOUSE LLC, AND ZENGO FITNESS LLC

                                             October 13, 2020

         WHEREAS, the undersigned, representing all of the directors and managers of Cyc Holdings LLC, a
Delaware limited liability company (“Cyc Holdings”), Cyc Fitness Partners LLC, a Delaware limited liability
company (“Cyc Fitness”), Cycle House LLC, a California limited liability company (“Cycle House”), and
Zengo Fitness LLC, a Delaware limited liability company (“Zengo”), do hereby adopt the following resolutions
by written consent (as used herein, Cyc Holdings, Cyc Fitness, Cycle House and Zengo are also each referred
to herein individually as a “Company” and collectively as the “Companies”);

         WHEREAS, the Board of Directors (the “Board”) of each of the Companies, having considered
the financial and operational conditions and strategic alternatives of the Company, and having reviewed,
considered and received the recommendation of senior management to the Company and the advice of the
Company’s professionals and advisors with respect to the options available to the Company under chapter
11 of the United States Code (the “Bankruptcy Code”), has determined that it is desirable and in the best
interests of the Company and its affiliated entities, creditors, shareholders, employees, and other interested
parties that a petition be filed by the Company, seeking relief under the provisions of chapter 11 of the
Bankruptcy Code;

        NOW, THEREFORE, BE IT

                                              Chapter 11 Case

        RESOLVED, that the Company be, and hereby is, authorized and empowered to file a petition
seeking relief under the provisions of chapter 11 of the Bankruptcy Code, in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”);

         RESOLVED, that members of the board of directors of the Company (the “Board”), the
Company’s officers, and any other person designated and so authorized to act by a director or officer of the
Company (each, an “Authorized Person” and, collectively, the “Authorized Persons”) hereby are, and each
of them is, authorized and empowered to (i) execute, verify and file on behalf of the Company all documents
necessary or appropriate in connection with the filing of the Company’s chapter 11 petition, including,
without limitation, all petitions, affidavits, declarations, schedules, statements of financial affairs, lists,
motions, applications, pleadings, and other papers or documents in connection with such chapter 11
petition; (ii) take and perform any and all actions deemed necessary and proper to obtain such relief as
authorized herein and in connection with the Company’s chapter 11 case; (iii) appear as necessary at all
bankruptcy proceedings on behalf of the Company; and (iv) pay all such expenses where necessary or
appropriate in order to carry out fully the intent and accomplish the purposes of the resolutions adopted
herein;
DocuSign Envelope ID: FF60C9FF-BD0A-46AC-A57B-A6ADAEFBE95E
                              Case 20-12594-JTD         Doc 1        Filed 10/14/20    Page 7 of 11



                   RESOLVED, that subject to applicable law and the relevant bylaws and operating agreements of
            the Companies, no individual member of the Board shall have any individual liability for any actions of the
            Company with respect to and in connection with the bankruptcy cases, nor the expenses incurred by the
            Company for the bankruptcy cases.

                                                      Retention of Advisors

                     RESOLVED, that the law firm of Bielli & Klauder, LLC, be and hereby is employed as attorneys
            for the Company in the Company’s chapter 11 case, subject to approval by the Bankruptcy Court;

                    RESOLVED, that the Authorized Persons be, and hereby are, authorized and empowered to
            employ and retain all assistance by legal counsel, accountants, financial advisors, restructuring advisors,
            investment bankers, and other professionals, subject to approval by the Bankruptcy Court, and to perform
            any and all further acts and deeds the Authorized Persons deem necessary, proper, or desirable in
            furtherance thereof with a view to the successful prosecution of the Company’s chapter 11 case;

                    RESOLVED, that the acts, actions and transactions taken by the officers or the Board or any other
            Authorized Person taken prior to the date of the foregoing resolutions adopted at this meeting and within
            the authority conferred, are hereby ratified, confirmed, and approved in all respects as the act and deed of
            the Company.

                   IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date first
            above written.

            Directors of Cyc Holdings LLC; Cyc Fitness Partners, LLC; Cycle House LLC; &
            Zengo Fitness LLC


            Adam Gillman


            Bert Culha


            Arthur Lerner


            Steve Starker


            Marc Caputo


            Clifford Mendelsohn


                                                                 2
            CHAR2\1839499v4
                                          Case 20-12594-JTD                    Doc 1         Filed 10/14/20                Page 8 of 11


 Fill in this information to identify the case:
 Debtor name Cyc Holdings LLC
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Delaware Secretary                                                                                                                                                               $0.00
 of State
 Division of
 Corporations
 P.O. Box 898
 Dover, DE 19903
 Internal Revenue                                                                                                                                                                 $0.00
 Service
 P.O. Box 7346
 Philadelphia, PA
 19101-7346




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 20-12594-JTD                        Doc 1        Filed 10/14/20            Page 9 of 11




 Fill in this information to identify the case:

 Debtor name         Cyc Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 14, 2020                        X /s/ Marc Caputo
                                                                       Signature of individual signing on behalf of debtor

                                                                       Marc Caputo
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 20-12594-JTD                 Doc 1         Filed 10/14/20   Page 10 of 11




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Cyc Holdings LLC                                                                           Case No.
                                                                                Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       October 14, 2020                                        /s/ Marc Caputo
                                                                     Marc Caputo/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
CYC HOLDINGS LLC        Case 20-12594-JTD   Doc 1   Filed 10/14/20   Page 11 of 11
700 8TH AVENUE
NEW YORK, NY 10036

      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




DAVID M. KLAUDER
BIELLI & KLAUDER, LLC
1204 N. KING STREET
WILMINGTON, DE 19801


DELAWARE SECRETARY OF STATE
DIVISION OF CORPORATIONS
P.O. BOX 898
DOVER, DE 19903


INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101-7346
